*436Concurring Opinion by
Mr. Justice Eagen:
Initially, I voice my objection to this Court assuming jurisdiction of this appeal. Jurisdiction is clearly in the Superior Court (see Appellate Jurisdiction Act of 1970, Act of July 31, 1970, P. L. 673, Art. Ill, §302, 17 P.S. §211.302, Supp. 1972-73), and I am not persuaded the appeal presents an issue of such immediate public importance as to warrant us permitting the bypassing of the court wherein initial appellate jurisdiction lies.
As far as the merits of the appeal are concerned, I join in the order remanding the cases to the trial court for more studied consideration. However, I think it should be clearly understood that our action today does not preclude the trial court from imprisoning the appellants as an enforcement method if, after reasonable opportunity, the appellants refuse, neglect or are unable to comply with the orders of the court.
Mr. Chief Justice Jones, Mr. Justice O’Brien and Mr. Justice Pomeroy join in this concurring opinion.